--------------------------------------------------------------------------------

 

Smaller Logo [logo2.jpg]
LaPolla Industries, Inc.
Intercontinental Business Park
15402 Vantage Parkway East, Suite 322
Houston, Texas 77032



 
 
February 1, 2006


John G. Campbell


Re:         Employment


Dear John:


We are pleased to offer, pursuant to the following terms and conditions,
employment to you:


1.    Position; Duties and Responsibilities. Your position will be Chief
Financial Officer and Corporate Treasurer. You will have the duties and
responsibilities usually vested in such capacity, and such other duties and
responsibilities as may be assigned to you from time to time by us. You will
report directly to the CEO.


2.    Effective Date. Your employment in the capacities described in paragraph 1
above will be effective February 1, 2006.


3.    Annual Base Salary. You will receive an annual base salary of $80,000,
which will be reviewed on a monthly basis for ninety days and an annual basis
thereafter from your Effective Date. You will be paid semi-monthly in accordance
with our regular payroll practices. Notwithstanding the foregoing, your Annual
Base Salary will automatically increase by $10,000 if, by your first employment
anniversary date, you obtain your CPA license.


4.    Insurance. You and your immediate family will be provided, at no cost to
you, health and dental insurance coverage.


5.    Vacation. You will be entitled to two weeks vacation per year.


6.    Bonus. You will be entitled to $5,000 cash bonus on December 31, 2006 and
eligible for year end bonus consideration as and if bonuses are paid to other
executives thereafter.


7.    Other Benefits. You will be entitled to participate in and any and all
other plans as they may exist from time to time offered by us to our executives,
including savings, pension, profit-sharing, and 401K plans, subject to the
general eligibility and participation provisions set forth in such plans.


8.    Devotion. You will serve us and devote all of your business time, your
best efforts and all your skill and ability in the performance of your duties
hereunder. You will carry out your duties in a competent and professional manner
and generally promote the best interests of our business and its customers. You
shall not, in any capacity engage in any activity which is, or may be, contrary
to the welfare, interest or benefit of the business now or hereafter conducted
by us.


9.    Non-Disclosure. You will not at any time during your employment or
thereafter divulge, communicate, or use in any way, any Confidential Information
(as hereinafter defined) pertaining to our business. Any Confidential
Information or data now or hereafter acquired by you with respect to our
business (which shall include, but not be limited to information concerning our
financial condition, prospects, technology, customers, suppliers, sources of
leads and methods of doing business) shall be deemed a valuable, special and
unique asset of ours that is received by you in confidence and as a fiduciary,
and you shall remain a fiduciary to us with respect to all of such information.
For purposes hereof, the term “Confidential Information” includes, but is not
limited to, information disclosed to you or known by you as a consequence of or
through your employment by us (including information conceived, originated,
discovered or developed by you) prior to or after the date hereof, and not
generally known, about us or our business.

1

--------------------------------------------------------------------------------



10.   Books and Records. All books, records, and accounts relating in any manner
to us (i.e., financial information, customer, supplier, vendor identity, etc.),
whether prepared by you or otherwise coming into your possession, shall be our
exclusive property and shall be returned immediately to us on termination of
your employment hereunder or otherwise on our request at any time.


11.   Termination for Cause. We may terminate your employment for “Cause,” at
any time, for any of the following reasons: (i) your commission of any act of
fraud, embezzlement or dishonesty, (ii) your unauthorized use or disclosure of
any confidential information or trade secrets of the Company, (iii) any
intentional misconduct or violation of the Company’s Code of Business Ethics and
Conduct by you which has a materially adverse effect upon our business or
reputation, (iv) your continued failure to perform the major duties, functions
and responsibilities of your position after written notice from us identifying
the deficiencies in your performance and a reasonable cure period of not less
than thirty (30) days or (v) a material breach of your fiduciary duties as our
employee.


12.   Notices. All notices required or permitted to be given hereunder shall be
in writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail. Notice shall
be sent (i) if to Company, addressed to Michael T. Adams, CEO, at
Intercontinental Business Park, 15402 Vantage Parkway East, Suite 322, Houston,
Texas 77032 and (ii) if to you, to your address as reflected on our payroll
records, or to such other address as either party hereto may from time to time
give notice of to the other.


Please acknowledge your agreement with the foregoing by signing the Acceptance
section below and returning it to us.



       
Very truly yours,
                   
LAPOLLA INDUSTRIES, INC.
                                         
By:
/s/ Michael T. Adams, CEO
   
Kelly D. Meekins
 
Name:
Michael T. Adams
   
Witness
 
Title:
CEO
 



ACCEPTANCE


I hereby agree to all of the foregoing terms and conditions as of the date
above.


 



 
Veronique Glasper
 
By:
/s/ John G. Campbell
   
Witness
 
Name:
John G. Campbell
 

 
 
2

--------------------------------------------------------------------------------